Citation Nr: 1124555	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-00 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran had active duty from October 1958 to January 1978.  He died in January 2007.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  The Veteran died on January [redacted], 2007 with the immediate cause of his death identified as cerebrovascular accident (CVA).  Hospitalization records clarify that the Veteran suffered a left cerebral hemisphere CVA which transformed to a hemorrhagic CVA following the use of tissue plasminogen activator.

At the time of death, the Veteran was service-connected for posttraumatic stress disorder (PTSD) and bilateral hearing loss rated as 30 percent and 0 percent disabling, respectively.

The Veteran served in the Republic of Vietnam during the Vietnam War.  As such, he is presumed to have been exposed to tactical herbicides.  38 C.F.R. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  Specifically, this includes 2,4-D; 2,4,5-7 and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).

Effective August 31, 2010, the Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and ischemic heart disease (IHD) (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), under 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53202 (Aug. 21, 2010).

Notably, the term IHD does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of IHD.  38 C.F.R. § 3.309(e) Note 3.

The Board initially notes that the appellant has not received notice of these potentially favorable changes in law.  As such, the Board will remand this case to provide the appellant notice as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.

The Board next notes that medical opinion is deemed necessary to decide this claim.  38 U.S.C.A. § 5103A(d).  In this respect, the Veteran held a diagnosis of coronary artery disease prior to his death which may be deemed of service-connected origin under the revised provisions of 38 C.F.R. § 3.309(e), effective August 31, 2010.  However, the Veteran was also diagnosed with long-standing hypertension which is specifically excluded as presumptively due to herbicide exposure.  The Veteran's private medical records list both coronary artery disease and hypertension as risk factors for the Veteran's CVA.

As reflected in final rule comments, the definition of IHD is technical in nature.  VA has defined IHD as "an inadequate supply of blood and oxygen to a portion of the myocardium; it typically occurs when there is an imbalance between myocardial oxygen supply and demand."  75 Fed. Reg. at 53204, citing Harrison's Principles of Internal Medicine (Harrison's Online, Chapter 237, Ischemic Heart Disease, 2008).  VA emphasized that the definition of IHD is limited to conditions which directly affect the myocardium (or muscles of the heart).  Id.

Thus, on remand, the VA examiner is requested to determine whether the Veteran's service-connected disabilities materially or substantially contributed to the cause of his death, including clarification as to whether the Veteran suffered from ischemic heart disease.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the recently finalized regulations which added ischemic heart disease to the list of those diseases that may be presumed as due to herbicide exposure.

2.  After providing the appellant an appropriate period of time to provide additional evidence and/or information, forward the claims folder to a cardiology specialist who is requested to provide opinion on the following questions:

    a) whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities of PTSD, bilateral hearing loss and coronary artery disease materially or substantially contributed to the cause of his death; and

    b) whether the Veteran suffered from ischemic heart disease at the time of his death and, if so, whether it is at least as likely as not (50 percent or greater degree of probability) that ischemic heart disease materially or substantially contributed to the cause of his death?

A "contributory cause of death" is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

For VA purposes, the term "ischemic heart disease" is defined as an inadequate supply of blood and oxygen to a portion of the myocardium; it typically occurs when there is an imbalance between myocardial oxygen supply and demand.  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so. 

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

